117 F.3d 722
John PIROZZI, Frank Rotundi, Plaintiffs-Appellants,v.The CITY OF NEW YORK, The New York City Police Department,The New York City Police Department Civilian ComplaintInvestigation Bureau, The New York City Civilian ComplaintReview Board, Susan Pettibone, officially in her capacity asan employee of the New York City Police Department CivilianComplaint Investigation Bureau and/or the Civilian ComplaintReview Board, Susan Pettibone, individually, Police Officer"John Doe" P.O., (the name John Doe is used herein toindicate the employee of the New York City Police DepartmentCivilian Complaint Investigation Bureau and/or the CivilianComplaint Review Board and/or the employee of any otherdefendant that wrongfully turned over certain privilegedtestimony to the Kings County District Attorney) officiallyin his capacity as an employee of the New York City PoliceDepartment Civilian Complaint Investigation Bureau and/orthe Civilian Complaint Review Board, John Doe, individually,Defendants-Appellees.
No. 1773, Docket 96-9689.
United States Court of Appeals,Second Circuit.
Argued July 16, 1997.Decided July 30, 1997.

Raymond E. Kerno, Lysaght, Lysaght & Kramer, P.C., Lake Success, NY (Joseph P. Baumgartner, of counsel), for Plaintiffs-Appellants.
Janet L. Zaleon, Corporation Counsel of the City of New York, New York City (Paul A. Crotty, Corporation Counsel, Barry P. Schwartz, Robin Binder, of counsel), for Defendants-Appellees.
Before: WINTER, Chief Judge, JACOBS and LEVAL, Circuit Judges.
PER CURIAM:


1
John Pirozzi and Frank Rotundi appeal from Judge Scheindlin's adverse grant of summary judgment in their action brought under 42 U.S.C. § 1983.  The appellants, New York City Police Officers, allege that the release of their testimony before the New York City Police Department Civilian Complaint Review Board to the Kings County District Attorney violated both their Fifth Amendment right against compelled self-incrimination and their Fourteenth Amendment right to due process of law.  We affirm for the reasons stated by the district court.  Pirozzi v. City of New York, 950 F.Supp. 90 (S.D.N.Y.1996).